Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9594373B2 to Solyom et al. (hereinafter, Solyom) in view of US11079771B2 to Battles et al. (hereinafter, Battles).
Regarding claim 1, Solyom discloses:
A controller, comprising: input means for receiving one or more state signals each indicative of at least one selected from the group consisting of: a vehicle characteristic, a user characteristic and an environment characteristic; output means for outputting an availability signal indicative of an availability of an autonomous driving mode of a host vehicle; and control means arranged to control the output means to output the availability signal based at least in part on the one or more state signals {Solyom, abstract: Provided are a method and apparatus for continuously establishing a boundary for autonomous driving availability, in a vehicle having autonomous driving capabilities and comprising at least one remote sensor for acquiring [input means] vehicle surrounding information [environment characteristic] and at least one vehicle dynamics sensor for determining vehicle dynamics parameters [vehicle characteristic]. The method and apparatus include at least one of a positioning arrangement that provides map data with associated information, a route planning arrangement that enables route planning, a vehicle driver monitoring arrangement that provides driver monitoring information [user characteristic], and a real time information acquiring arrangement that acquires at least one of traffic information and weather information. The boundary is calculated based on a planned route and at least one of vehicle surrounding information, vehicle dynamics parameters, driver monitoring information, map data, traffic information and weather information, for the planned route. Changes in the calculated boundary are output [output means] to a human machine interface in the vehicle}. 
Solyom does not explicitly disclose:
wherein the input means is arranged to receive a frequency signal indicative of a frequency of previous activation of the autonomous driving mode of the host vehicle, and wherein the control means is further arranged to control the output means to output the availability signal based at least in part on the frequency signal.  
Battles remedies this and teaches in col. 26, lines 6-12: the autonomous vehicle management systems 640, 740 described herein may also receive, store, process, and analyze historical information [frequency of previous activation] related to strategy modes, actions, operational goals, aspects of the environment, and topological constraints, and utilize the historical information to instruct modifications to operations of autonomous vehicles. / col. 25, lines 60-67: aspects of the environment, and topological constraints associated with the environment, which may be determined based at least in part on the detected aspects of the environment, may be utilized in the selection [activation] of strategy modes by autonomous vehicles [autonomous driving mode], and may also be utilized in the coordinated optimization of autonomous vehicle operations by autonomous vehicle management systems, as described herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous mode history feature of Battles with the described invention of Solyom in order to consider past usage of autonomous driving in deciding autonomous driving availability.
Similar reasoning applies to claim 21. 
Regarding claim 6, which depends from claim 1, Solyom further discloses: wherein at least one of the one or more state signals is indicative of a driving environment of the host vehicle {Solyom, col. 8, lines 45-49: environmental conditions may restrict autonomous driving. FIG. 3 illustrates examples of such restrictions. If heavy rain 15 or snow is present further ahead along the planned route this might be the limiting factor for autonomous driving beyond that point.}.  
Regarding claim 7, which depends from claim 6, Solyom further discloses: wherein the driving environment is indicative of a type of navigable path {Solyom, col. 8, lines 23-24: S2 may be road type, e.g. Such that discrete values of a road type coding are translated to a continuous space.}.  
Regarding claim 8, which depends from claim 1, Solyom further discloses: wherein at least one of the one or more state signals is indicative of a speed {Solyom, col. 7, lines 63-35: vehicle speed as indicated by vehicle dynamics parameters or a GPS signal}.  
Regarding claim 9, which depends from claim 8, Solyom further discloses: wherein the speed is a speed of the host vehicle or a speed of at least one target vehicle {Solyom, col. 7, lines 63-35 / col. 6, lines 18-30: when a fixed or movable obstacle [target vehicle] is present in the route to the final destination, the vehicle controller will detect the object, using vehicle remote sensor systems 3 Such as one or more of a Radio Detection And Ranging (RADAR) sensor, a Light Detection And Ranging (LIDAR) sensor, a Light Amplification by Stimulated Emission of Radiation (LASER) sensor, an ultra Sound sensor, an infrared sensor, an image sensor, or any combination thereof. Thereafter the vehicle controller will control vehicle actuators (not shown), such as steering, braking and throttle actuators, in order to avoid the detected obstacle, or temporarily halt vehicle 2 travel in order to avoid a collision with the detected object.}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Solyom to detect the speed of movable object (target vehicle) in order to safely control the vehicle in a given driving situation, including avoiding collision (KSR rationale: Combining prior art elements according to known methods to yield predictable results}.
  Regarding claim 10, which depends from claim 1, Solyom further discloses: wherein at least one of the one or more state signals is indicative of at least one selected from the group consisting of: a detection range of one or more sensors associated with the host vehicle, a weather condition, and an awareness of the user {Solyom, abstract: a real time information acquiring arrangement that acquires at least one of traffic information and weather information.}.  
Regarding claim 12, which depends from claim 1, Battles further teaches: wherein the control means is further arranged to determine: the frequency signal as having a first value if a frequency of previous activation of the autonomous driving mode is greater than a threshold; and the frequency signal as having a second value if a frequency of previous activation of the autonomous driving mode is lower than a threshold.  
Battles remedies this and teaches in col. 26, lines 6-12: the autonomous vehicle management systems 640, 740 described herein may also receive, store, process, and analyze historical information [frequency signal] related to strategy modes, actions, operational goals, aspects of the environment, and topological constraints, and utilize the historical information to instruct modifications to operations of autonomous vehicles. / col. 25, lines 60-67: aspects of the environment, and topological constraints associated with the environment, which may be determined based at least in part on the detected aspects of the environment, may be utilized in the selection [activation] of strategy modes by autonomous vehicles [autonomous driving mode], and may also be utilized in the coordinated optimization of autonomous vehicle operations by autonomous vehicle management systems, as described herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battles to apply threshold when utilizing historical information for driving modes, and to incorporate the modification with the described invention of the modified Solyom in order to provide a standard for adopting past data (KSR rationale: Combining prior art elements according to known methods to yield predictable results}.
Claim(s) 2-5, 13-17, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solyom in view of Battles and in further view of US 20190092341 A1 to Stark et al. (hereinafter, Stark).
Regarding claim 2, which depends from claim 1, modified Solyom does not explicitly teach: wherein the input means is further arranged to receive an initiation signal indicative of a user's request to initiate the autonomous driving mode in response to the availability signal and wherein the output means is further arranged to output a driving mode signal to cause the host vehicle to initiate the autonomous driving mode, wherein the control means is further arranged to control the output means to output the driving mode signal based at least in part on the initiation signal.  
Stark remedies this and teaches in paragraph [0075]: In order to operate vehicle 100 in the second autonomous driving mode, the vehicle must also meet any transition requirements or geo-fencing requirements of the configuration instructions and/or safety monitor. Using the examples above, vehicle 100 must be stopped, with the door open, and within a depot location while a human operator performs a series of button pushes to activate the second autonomous driving mode [initiation signal indicative of a user's request]. In this regard, if the vehicle is moving as shown in FIG. 6, vehicle 100 could not transition into the second autonomous driving mode, the configuration instructions and/or safety monitor may prevent the transition into the first autonomous driving mode. However, in the example of FIG. 7, vehicle 100 is located within parking spot 650 of depot 640 with driver door 360 shown in the open position. As such, upon performing the proper series of button pushes, an operator may transition vehicle 100 into the second autonomous driving mode.
It is noted that activated autonomous driving mode requires autonomous control of vehicle, which implied driving mode signal output by a vehicle controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activation feature of Stark with the described invention of the modified Solyom in order to implement autonomous driving per user’s request.
Regarding claim 3, which depends from of claim 2, Stark further teaches: wherein the control means is further arranged to determine a transition phase of the autonomous driving mode, during which control of a vehicle movement of the host vehicle is transitioned away from the user to an autonomous driving control means, wherein at the end of the transition phase, the autonomous driving control means is arranged to autonomously control the vehicle movement, and wherein a duration of the transition phase is determined based at least in part on the one or more state signals {Stark, paragraph [0075]: In order to operate vehicle 100 in the second autonomous driving mode, the vehicle must also meet any transition requirements [based at least in part on the one or more state signals] or geo-fencing requirements of the configuration instructions and/or safety monitor. Using the examples above, vehicle 100 must be stopped, with the door open, and within a depot location while a human operator performs a series of button pushes to activate the second autonomous driving mode. In this regard, if the vehicle is moving as shown in FIG. 6, vehicle 100 could not transition into the second autonomous driving mode, the configuration instructions and/or safety monitor may prevent the transition [transition phase] into the first autonomous driving mode. However, in the example of FIG. 7, vehicle 100 is located within parking spot 650 of depot 640 with driver door 360 shown in the open position. As such, upon performing the proper series of button pushes, an operator may transition vehicle 100 into the second autonomous driving mode. / paragraph [0003]: the one or more computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion. In another example, the one or more computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode.}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transition feature of Stark with the described invention of the modified Solyom in order to implement changes to different driving modes.
Regarding claim 4, which depends from claim 3, Stark further teaches: wherein the output means is further arranged to output a progress signal indicative of a progress through the transition phase, wherein the control means is further arranged to control the output means to output the progress signal during the transition phase {Stark, paragraph [0080]: the vehicle (and/or a laptop or other device connected to the vehicle) may display a notification indicating the current mode and/or configuration of the mode and/or whether a transition to a new mode or configuration was successful [output progress signal]. The vehicle may then be operated by the processors 120 in the second mode at block 1010.}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Stark with the described invention of the modified Solyom in order to provide information related to transition to a user.
Regarding claim 5, which depends from claim 3, Stark further teaches: wherein the control means is further arranged to determine the duration of the transition phase during the transition phase {Stark, paragraph [0080]: processors 120 may receive a request to transition vehicle 100 from a first mode, such as the manual driving mode or one of the autonomous driving modes, to a second mode, such as the manual driving mode or one of the autonomous driving modes. This may be by a driver using a user input device, a human operator at a depot or some other location, by the secondary code library, etc. The processors 120 may then determine whether any specific requirements for the transition, such as location of the vehicle, a series of button presses, vehicle requirements (whether the vehicle is stationary or moving, whether a door is open, etc.), etc., are met at block 1004.}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination feature of Stark to determine the duration of the transition phase based on driving information and to incorporate the modification with the described invention of the modified Solyom in order to prepare the vehicle for the transition.
Regarding claim 13, the modified Solyom teaches: A system, comprising: the controller of claim 1, arranged to output the availability signal { Solyom, abstract   / Battles, col. 26, lines 6-12 / col. 25, lines 60-67}.
The modified Solyom does not explicitly teach: notification means for receiving the availability signal and to indicate to a user that the autonomous driving mode is available based at least in part on the received availability signal. 
Stark remedies this and teaches notification means in paragraph [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Stark with the described invention of Solyom in order to inform a user of available driving modes.
Similar reasoning applies to claim 25. 
Regarding claim 14, which depends from claim 13, Stark further teaches: wherein the notification means is further arranged to receive the driving mode signal to cause the notification means to indicate to the user that the autonomous driving mode is to be initiated {Stark, paragraphs [0075], [0080]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Stark with the described invention of the modified Solyom in order to inform user of available driving modes.
Regarding claim 15, which depends from claim 13, 
wherein the notification means is further arranged to indicate to the user the progress through the transition phase {Stark, paragraph [0080]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Stark with the described invention of the modified Solyom in order to provide information related to transition to a user.
Regarding claim 16, which depends from claim 13, Solyom further discloses: 
further comprising sensing means for determining at least one selected from the group consisting of; the vehicle characteristic, the user characteristic and the environment characteristic, sensor output means for outputting the one or more state signals to the controller, and sensor control means to control the sensor output means to output the one or more state signals to the controller based at least in part on the at least one of the vehicle characteristic, wherein the user characteristic and the environment characteristic are determined by the sensing means {Solyom, abstract}.  
Regarding claim 17, Solyom discloses:
A method comprising: receiving one or more state signals each indicative of at least one selected from the group consisting of:  a vehicle characteristic, a user characteristic and an environment characteristic from an input means; determining the availability signal indicative of an availability of an autonomous driving mode of a host vehicle based at least in part on the one or more state signals; and controlling an output means with a control means to output the availability signal {Solyom, abstract}.
Solyom does not explicitly teach: 
determining whether to make the user aware that the autonomous driving mode is currently available based at least in part on a frequency of previous activation of the autonomous driving mode of the host vehicle.  
Battles and Stark remedy this and teaches in Battles, col. 26, lines 6-12; col. 25, lines 60-67 / Stark, paragraph [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous mode history feature of Battles and the display feature of Stark with the described invention of the Solyom in order to provide information related to autonomous driving availability to a user.
	Similar reasoning applies to claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661